Citation Nr: 1018275	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  05-38 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral sensorineural hearing loss prior to June 21, 2009.  

2.  Entitlement to an increased rating in excess of 10 
percent for service-connected bilateral sensorineural hearing 
loss beginning on June 21, 2009.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1976 to April 1980.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the RO's rating decision in 
June 2005.  

By way of a January 2006 rating decision, the RO granted 
service connection for both right knee and shoulder 
disabilities.  Therefore, these two issues are no longer 
before the Board for the purpose of appellate disposition.  

The issue on appeal was remanded by the Board in April 2008 
for further development.  

A September 2009 rating decision increased the rating to 10 
percent disabling, effective on June 21, 2009.  


FINDINGS OF FACT

1.  Prior to November 21, 2005, the service-connected 
bilateral hearing disability is not shown to have been 
manifested by worse than an average pure tone threshold of 44 
decibels in the right ear and 45 on the left or a speech 
recognition score worse than 92 in either ear.  

2.  The service-connected disability picture is shown to have 
more nearly approximated one manifested by an average pure 
tone threshold of 56 in the right ear and 53 on the left with 
speech recognition scores of 76 in each ear beginning on 
November 21, 2005.  

3.  The service-connected bilateral hearing loss currently is 
not shown to be productive of a hearing loss worse than level 
IV in either ear.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss prior to 
November 21, 2005 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2009).  

2.  The criteria for the assignment of an increased rating of 
10 percent, but not higher for the service-connected 
bilateral hearing loss were met beginning on November 21, 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 
including Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

The Veteran was provided notice of VCAA in March 2005 prior 
to the initial adjudication of his claims for an increased 
rating in a June 2005 rating decision.  The Veteran was sent 
additional VCAA notice in April 2008.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claims, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain both his private 
and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of the claims, 
with subsequent adjudication of his claims in a September 
2009 rating decision.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Pelegrini, 18 Vet. App. at 119-20.  

The Veteran underwent VA examinations in April 2005 and July 
2009.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, VA 
medical records, and statements from the Veteran and his 
representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.  


II.  Increased Rating For Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The Veteran is seeking an increased rating for his service-
connected bilateral hearing loss, which is currently rated as 
10 percent disabling under the criteria of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6100, effective on June 21, 2009.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).  

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).  

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  

A VA audiological examination in April 2005 revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
60
65
LEFT
15
30
65
70

The average pure tone threshold was 44 in the right ear and 
45 in the left ear.  The speech recognition score was 92 in 
the right ear and 92 in the left.  

For the right ear, application of an average pure tone 
threshold of 44 dB and a speech recognition score of 92 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.  

For the left ear, application of an average pure tone 
threshold of 45 dB and of the speech recognition score of 92 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.  

As applied under Table VII, the right ear numerical 
designation of I and the left ear numerical designation of I 
results in a no percent evaluation.  Thus, based on these 
findings, a compensable rating would not be for application 
under the regular schedular criteria.  

In a document dated on November 21, 2005 (received on 
November 22, 2005), the Veteran indicated that a VA hearing 
specialist indicated that his hearing loss had gotten worse 
and recommended that he get hearing aids.  

A VA audiological examination in July 2009 revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
75
75
LEFT
30
40
70
70

The average pure tone threshold was 56 in the right ear and 
53 in the left ear.  The speech recognition score was 76 in 
the right ear and 76 in the left.  

For the right ear, the application of an average pure tone 
threshold of 56 dB and a speech recognition score of 76 
results in a numerical designation of IV under Table VI.  
Accordingly, the Board will apply the numerical designation 
of IV resulting from Table VI.  

For the left ear, application of an average pure tone 
threshold of 53 dB and of the speech recognition score of 76 
results in a numerical designation of IV under Table VI.  
Accordingly, the Board will apply the numerical designation 
of IV resulting from Table VI.  

As applied under Table VII, the right ear numerical 
designation of IV and the left ear numerical designation of 
IV result in a 10 percent evaluation.  Based on these test 
findings, the Board finds that an increased rating in excess 
of 10 percent would not be assignable.  

The Board notes that the private medical records in the 
claims file do not pertain to the Veteran's hearing loss.  

However, in reviewing the evidence, the Board acknowledges 
the Veteran's lay statement dated on November 21, 2005 that 
his hearing had worsen.  These credible assertions of 
substantially decreased hearing acuity are sufficient in this 
case to establish that the service-connected disability 
picture had more nearly approximated that of level IV hearing 
in each ear on that date.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, the criteria for that assignment of an increased 
rating of 10 percent, but no more for the service-connected 
bilateral hearing loss were met beginning on November 21, 
2005.  

A higher evaluation for the service-connected bilateral 
hearing loss is not established because "disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

For the period of the appeal, the record does not show that 
his service-connected bilateral hearing loss has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disability has 
necessitated frequent periods of hospitalization, if any, 
during the pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extraschedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An increased, compensable rating for service-connected 
bilateral hearing loss prior to November 21, 2005 is denied.  

An increased rating of 10 percent, but not higher for 
service-connected bilateral hearing loss beginning on 
November 21, 2005 is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


